FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50534

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00891-DDP

  v.
                                                 MEMORANDUM *
LEE EDWARD MOORING,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Lee Edward Mooring appeals from the 12-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Mooring contends the district court procedurally erred by improperly

considering his criminal history. Contrary to Mooring’s contention, the district

court did not plainly err. See U.S. v. Simtob, 485 F.3d 1059, 1062-63 (9th Cir.

2007).

         Moreover, in light of the totality of the circumstances and the factors

applicable under 18 U.S.C. § 3583(e), the sentence is substantively reasonable.

See Miqbel, 444 F.3d at 1181-82 (explaining the factors to consider under 18

U.S.C. § 3583(e)).

         AFFIRMED.




                                             2                                     10-50534